Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10, 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing acquiring a user map corresponding to a two-dimensional user image to be used, mapping the user map to an initial map of a game character and fusing the mapped map and a game character grid to generate a game character model.
The limitation of mapping the user map and fusing the mapped map and a game character to generate a game character model is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind with the use of a pen and paper to generate the game character  model. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element – using a processor to perform the steps.  Accordingly, it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application,  there are no additional element of using a processor to perform the steps. The claim is not patent eligible.


Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing acquiring a user map corresponding to a two-dimensional user image to be used, mapping the user map to an initial map of a game character and fusing the mapped map and a game character grid to generate a game character model.
The limitation of mapping the user map and fusing the mapped map and a game character to generate a game character model is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “mapping and fusing” in the context of this claim encompasses the user manually mapping and fusing the mapped map and a game character to generate a game character. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim
recites additional element – using a memory, a display device and a processor to perform the acquiring, mapping and fusing. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yan et al (US 2018/0158230 A1).
Claim 1. Yan discloses a method for generating a game character model (Fig. 7-9), comprising: 
acquiring a user map corresponding to a two-dimensional user image to be used (800-802: Fig. 8); 
mapping the user map to an initial map of a game character to obtain a mapped map of the game character (804-812: Fig. 8); and 
fusing the mapped map and a game character grid to generate a game character model (814: Fig. 8), [0077]-[0080].
Claim 2. Yan discloses the method as claimed in claim 1, wherein acquiring the user map corresponding to the two-dimensional user image to be used comprises: performing three-dimensional reconstruction on the two-dimensional user image to be used to obtain a three-dimensional model of the two-dimensional user image to be used; and obtaining the user map according to the three-dimensional model [0079].
Claim 3.  Yan discloses the method as claimed in claim 2, wherein before mapping the user map to the initial map to obtain the mapped map, the method further comprises: configuring a coding image of a relationship map according to a resolution of the user map, and storing, through a value of each pixel in the coding image of the relationship map, texture coordinates of a pixel corresponding to the pixel in the coding image of the relationship map in the initial map of the game character [0079].
Claim 13. Yan discloses the method as claimed in claim 2, wherein the three-dimensional face reconstruction refers to three-dimensional face reconstruction according to a single image (i.e. 2-D frontal face image 902), [0080].
Claim 14. Yan discloses the method as claimed in claim 13, wherein the three-dimensional face reconstruction collects a large amount of three-dimensional face data in advance to construct a principal component analysis basis for a three-dimensional face shape to obtain a three-dimensional face base, and then uses the three-dimensional face base to fit two-dimensional faces in a user image to obtain a corresponding three-dimensional model [0079]-[0080].
Claim 15. Yan discloses the method as claimed in claim 14, further comprising: three-dimensionally reconstructing a user face in a two-dimensional face image to be used to form a three-dimensional model of the two-dimensional face image to be used; and establishing a 3D-3D mapping relationship between the three-dimensional model of the two-dimensional face image to be used and a three-dimensional face model of the game character [0079]-[0080].
Claim 16. Yan discloses the method as claimed in claim 15, wherein the corresponding face map is obtained through the three-dimensional model of the two-dimensional face image to be used and the corresponding initial face map of the game character is obtained through the three-dimensional face model of the game character (Fig. 9), [0079]-[0080].
Claim 17. Yan discloses the method as claimed in claim 16, wherein through mapping the face map to the initial face map of the game character, the initial face map of the game character is replaced with the face map to obtain a mapped face map of the game character (Fig. 9), [0079]-[0080].

Claim 4. Yan discloses the method as claimed in claim 3, wherein mapping the user map to the initial map to obtain the mapped map comprises: for each pixel in the user map, respectively reading a value of a pixel in the coding image of the relationship map corresponding to the pixel in the user map; and decoding the value of the pixel in the coding image of the relationship map to obtain texture coordinates, and determining pixels to be mapped from the pixels in the user map in the initial map according to the texture coordinates to obtain the mapped map [0059].
Claim 18. Yan discloses the method as claimed in claim 3, wherein the resolution of the mapping relation coding image is determined by the resolution of the face map obtained from the three-dimensional model of the two-dimensional face image [0079]-[0080].
Claim 19. Yan discloses the method as claimed in claim 18, wherein the number of constructing coding images of the relationship maps is determined by the number of game characters configured in the game [0080], [0094], [0096].
Claim 20. Yan discloses the method as claimed in claim 19, wherein each pixel of each mapping relationship encoding image comprises four channels of RGBA, which are used for encoding the texture coordinates of corresponding pixels in the initial face map of the game character  [0059].

Claim 5. Yan discloses the method as claimed in claim 1, wherein before acquiring the user map corresponding to the two-dimensional user image to be used, the method further comprises: acquiring an initial two-dimensional user image; and processing a part in the initial two-dimensional user image that meets a preset image threshold to obtain the two-dimensional user image to be used [0058].
Claim 6. Yan discloses the method as claimed in claim 1, wherein after mapping the user map to the initial map to obtain the mapped map, the method further comprises: adjusting a skin color of the game character according to a user skin color to obtain an adjustment result; and fusing the adjustment result to the mapped map [0063].
Claim 7. Yan discloses the method as claimed in claim 1, wherein after fusing the mapped map and the game character grid to generate the game character model, the method further comprises: acquiring a makeup template matching the initial two-dimensional user image; and superimposing makeup art resources corresponding to the makeup template on the game character model [0083].
Claim 8. Yan discloses the method as claimed in claim 1, wherein the two-dimensional user image to be used is a two-dimensional face image to be used, and the game character model is a game character face model (Fig. 9), [0080].


Claim 10. Yan discloses a storage medium, comprising a stored program, wherein when the stored program is run, a device where the storage medium is located is controlled to perform the method for generating a game character model by the following steps: acquiring a user map corresponding to a two-dimensional user image to be used; mapping the user map to an initial map of a game character to obtain a mapped map of the game character; and fusing the mapped map and a game character grid to generate a game character model as similarly discussed above [0052].

Claim 12. Yan discloses a terminal, comprising: at least one processor, a memory, a display device, and at least one program, wherein the at least one program is stored in the memory, and configured to be run by the at least one processor, the at least one program being configured to perform the method for generating a game character model by the following steps: acquiring a user map corresponding to a two-dimensional user image to be used; mapping the user map to an initial map of a game character to obtain a mapped map of the game character: and fusing the mapped map and a game character grid to generate a game character model as similarly discussed above [0052].

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715